[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-13093         ELEVENTH CIRCUIT
                                                        MARCH 27, 2012
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                  D.C. Docket No. 8:10-cr-00469-JSM-TGW-2

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

LETICIA SANTOS-GARCIA,
a.k.a. Leticia Santos,
                                                         Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (March 27, 2012)

Before EDMONDSON, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      Kyle Fletcher, appointed counsel for Leticia Santos-Garcia in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Santos-Garcia’s conviction and

sentence are AFFIRMED.




                                         2